EUBANK, Judge.
The petitioner filed a timely motion for rehearing from our opinion filed on May 13, 1971, pointing up the Court’s error in citing Rules 33 and 34, Commission Rules of Procedure. These new rules of the Commission are made applicable to all petitions to reopen filed after January 1, 1969, by Rule 1, Rules of the Commission. The effective date of the new rules, however, is September 1, 1970, and Rule 1 provides that the new rules, “ * * * shall apply to all hearings held after October 1, 1970.” The petition to reopen in the case at bar was filed on April 18, 1969, with the hearings held on November 14, 1969 and on January 9, 1970, consequently Rules 33 and 34 are inapplicable. The applicable rule is Commission Rule 64 of the old Rules.
It is the effect of this supplemental opinion to strike all reference to Rules 33 and 34 from our May 13, 1971 opinion and insert Rule 64 in place of each such reference.
In all other respects the opinion is affirmed and the motion for rehearing is denied.